Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-20-1999

United States v Morley
Precedential or Non-Precedential:

Docket 98-1894




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"United States v Morley" (1999). 1999 Decisions. Paper 325.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/325


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed December 20, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-1894

UNITED STATES OF AMERICA,

v.

MICHAEL J. MORLEY, II,

       Appellant

Appeal from the United States District Court
of the Eastern District of Pennsylvania
Criminal Action No. 97-cr-00430-2
District Judge: Hon. Robert F. Kelly

Argued: October 1, 1999

Before: MANSMANN, McKEE, Circuit Judges and
STAPLETON, Senior Circuit Judge

ORDER AMENDING OPINION

IT IS HEREBY ORDERED, that the Slip Opinion filed in
this case on December 8, 1999, be amended as follows:

       On page 7, the sentence beginning with "However, in
       order for such . . ." that now begins immediately after
       the indented quotation should be changed to read as
       follows: "Evidence that meets the requirements of Rule
       404(b) is relevant and therefore admissible unless
       excluded under Rule 403."

IT IS SO ORDERED.
       /s/ Theodore A. McKee
       Circuit Judge

DATED: December 20, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2